Citation Nr: 0614788	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  99-11 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and post- 
traumatic stress disorder.

2.  Entitlement to service connection for a stuttering 
condition.

3.  Entitlement to service connection for allergic 
conjunctivitis, claimed as diminishing sight, blurry vision, 
and injured left eye.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for dental disability 
due to facial trauma.

7.  Entitlement to service connection for swelling and 
numbness of the left hand.

8.  Entitlement to service connection for swelling and 
numbness of the left foot.

9.  Entitlement to service connection for chondromalacia 
patellae.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability, to include the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A claim for service-connected compensation for a dental 
disorder is also considered to be a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  In the present case, it appears that only the issue 
of entitlement to service-connected compensation has been 
adjudicated by the RO.  Accordingly, the issue of entitlement 
to service connection for dental disability due to facial 
trauma for the purposes of VA outpatient dental treatment is 
referred to the RO for appropriate action.      

The issues of entitlement to service connection for headaches 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability, to include the cervical spine, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT


1.  The veteran does not have PTSD; an acquired psychiatric 
disorder was not present in service or manifested within one 
year of separation from service.

2.  The veteran does not have a stuttering condition related 
to service.

3.  The veteran does not have allergic conjunctivitis, 
claimed as diminishing sight, blurry vision, and injured left 
eye, related to service.  

4.  In an unappealed decision dated in February 1985, the RO 
denied the veteran's claim of entitlement to service 
connection for headaches.    

5.  The evidence received since the RO's February 1985 
decision regarding the issue of entitlement to service 
connection for headaches, which was not previously of record, 
and which is not cumulative of other evidence of record, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  There is no current dental disability related to any in-
service facial trauma.

7.  The veteran does not have swelling and numbness of the 
left hand that is related to service.

8.  The veteran does not have swelling and numbness of the 
left foot that is related to service.  

9.  The veteran does not have chondromalacia patellae that 
are related to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2005).  

2.  A stuttering condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The veteran does not have a left eye disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

4.  New and material evidence has been presented since the 
February 1985 RO decision, thus, the claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect 
prior to August 29, 2001), 3.160(d), 20.200, 20.302(a), 
20.1103 (2005).

5.  Service connection for dental trauma is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2005).

6.  A left hand disability characterized by swelling and 
numbness was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  A left foot disability characterized by swelling and 
numbness was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).
  
8.  The veteran's chondromalacia patellae was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence 
   
To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In February 1985, the RO denied, inter alia, service 
connection for headaches.  The veteran received notice of 
this decision in February 1985.  As the decision was not 
appealed it, therefore, became final.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen her claim and, in October 
1998, the RO denied the claim.  The Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence submitted since the February 1998 RO decision 
includes an October 1997 report of a general physical 
examination, which diagnosed headaches, not otherwise 
specified.  This evidence is new in that it was not before 
the RO at the time of the February 1985 decision.  It is 
material in that it lists a diagnosis of headaches.  The 
February 1985 RO decision stated "[h]eadaches, residuals of, 
not shown by the evidence of record."  Thus, the evidence 
submitted since the RO's February 1985 decision, which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim is 
reopened.  

				II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, there are specific chronic diseases, including 
arthritis and psychoses, which are subject to presumptive 
service connection if manifested to a degree of 10 percent or 
more within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records include a January 1982 right knee 
X-ray report that noted that the veteran had fallen on the 
knee.  The impression was normal right knee.  A November 1982 
report stated that the veteran complained of stiffness in the 
neck and of throbbing pain radiating into the head.  Another 
report of the same day stated that there was increased 
tension in the trapezius and paravertebral muscles, left 
side, C5-7 and T1-2.  Assessments of allergic conjunctivitis 
and musculoskeletal neck pain were listed in additional 
November 1982 reports.  A December 1983 Emergency Care and 
Treatment report stated that the veteran's chief complaint 
was spouse abuse.  Upon physical examination, there was a 
small hematoma at the dorsum of the left hand and a small 
hematoma below the left knee, but she had full range of 
motion of the left knee.  Her left big toe was tender, but 
there were no lesions apparent and she had full range of 
motion.  The diagnosis was nasal fracture and contusions from 
a fight.  A March 1984 report stated that the veteran had 
fallen and hit her back.  She complained of pain on the left 
side of her back and left leg.  There was a bruise in the 
left lumbar paraspinous region with surrounding tenderness to 
palpation.  The assessment was contusion.  A June 1984 report 
stated that the veteran had diffuse joint pain in the knees, 
shoulders, fingers, and back.  The assessment was rule out 
arthritis.  However, a report dated later that month stated 
that there were no objective signs of inflammatory arthritis.  
The veteran's October 1984 separation examination report 
stated that there were no defects or diagnoses.  However, an 
Emergency Care and Treatment report, dated the following day, 
stated that the veteran had been in a motor vehicle accident.  
It was noted that there was neck muscular tenderness.  The 
assessment/diagnosis was status post motor vehicle accident, 
strain of neck musculature, and a small abrasion of the left 
tibia.  Also, the veteran's separation examination report 
listed both near vision and distant vision as 20/20.  
Finally, in a statement dated November 1, 1984, the veteran 
stated that she had experienced occasional numbness in her 
feet and pain in her back.  

As for the post-service evidence, a January 1985 X-ray report 
listed an impression of mild reversal of the lower cervical 
spine curvature, probably due to muscle spasm and pain.  
Also, it was stated that there was a 4mm bony density in 
between the tip of C6-7 spinous process, probably 
calcification within the ligaments.  A January 1985 VA 
examination report listed a diagnosis of status post soft 
tissue injury, neck, October 1984, symptomatic by history.  
The veteran reported having fallen and hit her head during 
basic training, resulting in pain in the posterior aspect of 
her head.  This was reported by the veteran to have been made 
worse by the October 1984 motor vehicle accident.  She 
reported head pain every other day.  An April 1991 report 
from West Central Georgia Regional Hospital listed a 
diagnosis of psychotic disorder, not otherwise specified.  A 
March 1995 Form SSA-831-U3 listed a primary diagnosis of 
schizoaffective disorder.  A May 1997 VA medical record 
stated that the veteran had pain on the left side of her face 
over the left eye and pain radiating into the left arm and 
hand.  It was also reported that she was having problems with 
her speech.  The veteran reported having been in an 
automobile accident in 1994 wherein her left side was 
injured.  The diagnostic impression included history of 
closed head injury resulting in headaches.  A June 1997 VA 
progress note stated that the veteran complained of constant 
headaches, blurry vision, and numbness of the left side of 
the body.  A June 1997 private medical report diagnosed 
depression and rule out psychosis.  An October 1997 report of 
a general physical examination diagnosed headaches, not 
otherwise specified, and dysarthria.  A November 1997 report 
of an evaluation for mental disorders by William L. Martin, 
PhD, stated that the veteran had no Axis I diagnosis.  A May 
1998 VA ophthalmology clinic note diagnosed presbyopia.  A 
June 1998 VA neurology progress note stated that the veteran 
complained of daily headaches.  She also complained of left 
hand numbness.  The assessment was chronic daily headaches.  
A June 1998 VA X-ray report of the knees stated that it was a 
normal study.  A June 1998 VA examination report diagnosed 
chondromalacia patellae, early grade, bilateral.  A July 1998 
VA psychiatric examination report listed a diagnosis of 
schizophrenia, undifferentiated type.  A July 1998 VA 
progress note listed an impression of expressive aphasia.  

It is noted in the claims folder that the veteran failed to 
report for dental and orthopedic VA examinations in February 
2003.  Although the claims folder does not contain the letter 
that informed the veteran of the specific date and location 
of the VA examinations, there is a presumption of 
administrative regularity, that a government administrative 
agency has done what it regularly does in the administration 
of its programs, and that presumption must be rebutted by 
evidence, not by mere allegation.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Thus, in the absence of evidence to 
the contrary, the Board has determined that the veteran was, 
indeed, informed of the VA examinations.  In addition, a 
January 2003 Board letter informed the veteran that, under 
38 C.F.R. § 3.655, where a veteran fails to report for a VA 
examination without good cause in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.      

				   A.  Psychiatric Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  During 
the pendency of this appeal, revisions were made to 38 C.F.R. 
§ 3.304(f).  However, those changes are essentially 
immaterial in this matter.  Here, the record does not show 
that she currently suffer from PTSD.  The claims folder does 
not anywhere reflect a competent medical opinion suggesting 
the presence of or diagnosis of PTSD.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997). Cir. 1998).  Absent evidence of 
current disability, the claimed condition cannot be service-
connected.  Accordingly, the veteran's claim for service 
connection for PTSD must be denied.    

Additionally, service connection for an acquired psychiatric 
disorder other than PTSD is not warranted.  The veteran's 
service medical records covering her active duty service do 
not show complaints, treatment or a diagnosis involving 
psychiatric symptoms.  Post-service medical evidence does 
show that the veteran suffers from a psychiatric disorder, 
however, such was not shown until years after her separation 
from service.  Moreover, there is no competent medical 
opinion of record relating a current psychiatric disorder to 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim and the claim must be denied.    

The appellant's arguments in support of her claim, and the 
lay statement submitted by her mother, have been considered.  
However, the appellant, and her mother, as lay persons 
untrained in the field of medicine, are not competent to 
offer an opinion on such matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Hence, these arguments do not 
provide a factual predicate upon which compensation may be 
granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					B.  Stuttering

The preponderance of the evidence is against the veteran's 
claim.  The veteran's service medical records are negative 
for any complaints of, or treatment for, a stuttering 
problem, or any speech problem.  The post-service medical 
evidence does include reports listing impressions of 
dysarthria and expressive aphasia, but there is no medical 
evidence of record relating any current speech problem, and 
specifically, stuttering, to the veteran's active service.  
Accordingly, the veteran's claim must be denied.  

The appellant's arguments in support of her claim have been 
considered.  However, the appellant as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					C.  Left Eye

A November 1982 service medical record did list an assessment 
of allergic conjunctivitis, however, such was not listed as a 
defect or diagnosis on the veteran's separation examination 
report.  Also, that report listed both near vision and 
distant vision as 20/20.  Although the veteran's complaints 
of blurry vision are noted in the post-service medical 
evidence, and a May 1998 VA ophthalmology clinic note 
diagnosed presbyopia, there is no current diagnosis of 
allergic conjunctivitis, nor is there any other diagnosed 
left eye disability characterized by diminished sight or 
blurry vision.  It may further be pointed out that any 
diminished visual acuity that is due to refractive error is 
not a disability for compensation purposes.  38 C.F.R. 
§ 3.303.  

Therefore, the preponderance of the evidence is against the 
veteran's claim.  The veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Degmetich v. Brown, 
104 F.3d 1328, 1331-33 (Fed. Cir. 1997). Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.  Accordingly, the veteran's claim must 
be denied.    

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				   D.  Dental Trauma

During the pendency of this appeal VA regulations regarding 
service connection for dental disorders were revised, 
effective June 8, 1999.  Previously, VA regulation provided 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were not disabling conditions, and 
could be considered service-connected solely for the purpose 
of determining entitlement to dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (effective 
prior to June 8, 1999).  In applying the rating criteria to 
this case, the Board notes that 38 C.F.R. § 4.149 was removed 
with the June 1999 regulatory change.  However, there was no 
change in the determination that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions.  
See 38 C.F.R. § 3.381.  In addition, as is discussed infra, 
there is no evidence of a current dental disability related 
to in-service facial trauma.    

VA regulations distinguish between "replaceable missing 
teeth" or periodontal disease and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  Again, the former 
may be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but the loss of teeth as described in the 
latter provision is considered compensable, and may be rated 
under the appropriate diagnostic codes. 

VA's General Counsel has held that dental treatment, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2005).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  See 38 
C.F.R. § 3.381.

Here, the claim is for service connection for a dental 
disability due to facial trauma.

Under the remarks and additional dental defects and diseases 
section of both the veteran's entrance and separation 
examination reports, the word "acceptable" was written.  
However, the service medical records show that the veteran 
had dental treatment on numerous occasions during service.  
Additionally, a December 1983 Emergency Care and Treatment 
report stated that the veteran complained of facial and leg 
tenderness from a fight with her spouse that night.  Facial 
and zygomatic X-rays were stated to have revealed no 
fractures, but nasal X-rays revealed a nondisplaced fracture.  
The diagnosis was nasal fracture and contusions from fight.  
No dental trauma was documented.        

In fact, nowhere in the service medical records is it 
reflected that the veteran incurred a dental disability due 
to facial trauma and, moreover, there is no current medical 
evidence of record showing that the veteran has a dental 
disability due to in-service facial trauma.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997). Cir. 1998).  Absent evidence of 
current disability, the claimed condition cannot be service-
connected.  Accordingly, the veteran's claim must be denied.  

The veteran's belief that she has a current dental condition 
related to in-service dental trauma has been considered; 
however, as a layperson, she is not qualified to 
render an opinion on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  
  
As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				E.  Left Hand/Left Foot

The preponderance of the evidence is against the veteran's 
claims.  While acknowledging the veteran's documented 
complaints, it is emphasized that there is no actual current 
left hand or left foot diagnosis of record.  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997). Cir. 1998).  Absent evidence of current disability, 
the claimed conditions cannot be service-connected.  
Accordingly, the veteran's claims must be denied.  

As the preponderance of the evidence is against the 
appellant's claims, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					F.  Knees
  
The service medical records do note knee complaints, however, 
no diagnosis of the knees was rendered.  For example, a 
January 1982 right knee X-ray report that noted that the 
veteran had fallen on the knee.  The impression was normal 
right knee.  A December 1983 Emergency Care and Treatment 
report stated that the veteran's chief complaint was spouse 
abuse.  Upon physical examination, there was a small hematoma 
at the dorsum of the left hand and a small hematoma below the 
left knee, but she had full range of motion of the left knee.  
Finally, a June 1984 report stated that the veteran had 
diffuse joint pain in the knees, shoulders, fingers, and 
back.  The assessment was rule out arthritis.  However, a 
report dated later that month stated that there were no 
objective signs of inflammatory arthritis.

As for the post-service evidence, a June 1998 VA X-ray report 
of the knees stated that it was a normal study, but a June 
1998 VA examination report diagnosed chondromalacia patellae, 
early grade, bilateral.  However, there is no competent 
medical opinion of record relating a current disability of 
the knees to the veteran's service.  Accordingly, the 
veteran's claim must be denied.  

The appellant's arguments in support of her claim, and the 
lay statement submitted by her mother, have been considered.  
However, the appellant, and her mother, as lay persons 
untrained in the field of medicine, are not competent to 
offer an opinion on such matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Hence, these arguments do not 
provide a factual predicate upon which compensation may be 
granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2004 letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection and stated that 
if she wanted VA to obtain any medical reports she was to 
complete and return the attached VA Form 21-4142.  A February 
2004 letter also requested that veteran complete an enclosed 
VA Form 21-4142 to enable VA to obtain treatment information.  
Additionally, the October 2004 and February 2004 letters both 
informed the veteran of VA's duty to assist her in obtaining 
evidence for her claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the October 2004 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA any evidence in her possession that pertained to 
her claims.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the enactment of the VCAA, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the October 
2004 VCAA letter was sent to the veteran the claim was 
readjudicated by the AOJ in the March 2005 supplemental 
statement of the case (SSOC).  
    
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and post- traumatic stress disorder, is 
denied.  

Service connection for a stuttering condition is denied.

Service connection for allergic conjunctivitis, claimed as 
diminishing sight, blurry vision, and injured left eye, is 
denied.

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened and, to this 
extent only, the claim is granted.  

Service connection for dental disability due to facial trauma 
is denied.

Service connection for swelling and numbness of the left hand 
is denied.

Service connection for swelling and numbness of the left foot 
is denied.

Service connection for chondromalacia patellae is denied.


REMAND

The VCAA notice letters of record are inadequate as to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
back disability, to include the cervical spine.  The veteran 
must be notified of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

Here, the February 2004 VCAA letter neither informed the 
veteran of the evidence and information that is necessary to 
reopen the claim nor of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  
The October 2004 VCAA letter did note that the veteran's 
claim had been previously denied and that in order to reopen 
the claim new and material evidence was needed.  However, it 
was stated that the veteran had been notified of the previous 
denial on October 13, 1998.  This is incorrect.  The issue 
currently on appeal arises from an October 1998 rating 
decision, which she received notice of on October 13, 1998.  
The issue of service connection for a back disability, 
including the cervical spine, were previously denied by a 
February 1985 rating decision.  She was notified of this 
decision on February 20, 1985.  Regarding the issue of 
service connection for a back disability, to include the 
cervical spine, the February 1985 rating decision stated that 
residuals of a neck injury were not found on the January 1985 
VA examination.  Neither of the VCAA letters informed the 
veteran of the specific reasons for the previous denial of 
the claim.  

Additionally, as the claim for service connection for 
headaches has been reopened and not yet considered by the RO 
on the merits, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time on the merits of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Thus, the case is REMANDED for the following actions:

1.  Pursuant to Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), 
send the veteran a VCAA notice letter 
which apprises her of the need to submit 
medical evidence showing, to include what 
would constitute new and material 
evidence with regard to the claim to 
reopen the issue of service connection 
for a back disability, to include the 
cervical spine, and that notifies him of 
the evidence and information that is 
necessary to establish her entitlement to 
the underlying claim for the benefit 
sought.
 
2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and her 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


